DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     ZACHARY ALLEN CRANDALL,
                            Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-0112

                               [July 22, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Daryl J. Isenhower, Judge; L.T. Case Nos.
562019MM002789 and 562020AP000023.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Zachary Allen Crandall, Fort Pierce, appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and ARTAU, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.